711 N.W.2d 351 (2006)
474 Mich. 1087
Kenneth KARACZEWSKI, Plaintiff-Appellee,
v.
FARBMAN STEIN & COMPANY and Nationwide Mutual Insurance Company, Defendants-Appellants.
Docket No. 129825, COA No. 256172.
Supreme Court of Michigan.
March 24, 2006.
On order of the Court, the application for leave to appeal the October 18, 2005 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues addressed whether appellants' proposed overruling of *352 Boyd v. W G Wade Shows, 443 Mich. 515, 505 N.W.2d 544 (1993), is justified under the standard for applying stare decisis discussed in Robinson v. City of Detroit, 462 Mich. 439, 463-468, 613 N.W.2d 307 (2000).